Case 5:21-mj-01244 Document 3 Filed on 05/21/21 in TXSD Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS
LAREDO DIVISION
UNITED STATES OF AMERICA

VS.

UGR CGR UO UD Gn

Ralph Kyle Westbrook
AFFIDAVIT FOR MATERIAL WITNESS

BEFORE ME, the undersigned authority, personally came and appeared the undersigned Agent, who
being duly sworn and deposed, said:

The testimony of the following person(s) is material in the above-titled criminal proceeding.
Designation and detention as material witnesses under 18 U.S.C. Section 3144 is requested for:

Name & Country: Name & Country:

Gerardo Oliver Acua-Artigas (Mexico)

 

 

Claudia Abrajan-Murillo (Mexico)

 

 

 

 

 

 

 

 

These material witnesses are citizens of other countries, and have admitted belonging to a class of aliens
who are deportable, and to being illegally within the United States. Should they be released and
returned to their native country, they will likely not be subject to be subpoenaed to the United States.
Thus, it would be impracticable to secure their presence at such time as the case is called for trial so we
request they be held as material witnesses.

Agent Signature: LM
“

Printed Name, Title and Agency: Luis Herrera, Border Patrol Agent, USBP
